DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 5/3/2021.
2.	The instant application is a national stage entry of PCT/US17/62267, International Filing Date: 11/17/2017, claims priority from provisional application 62424642, filed 11/21/2016.

Election/Restrictions
3.	Applicant’s election of claims 8-15 Group V invention in the reply filed on 5/3/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I to IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/21.
5.	Claims 8-15 are under prosecution.

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 6/18/19, 11/11/19, 12/26/19, 3/11/19, 8/27/20, 10/23/20, 1/5/21 and 5/6/21 are being considered by the examiner. All the references cited therein have been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
7.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the 

Specific deficiencies and the required response to this Office Action are as follows: Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
The sequence listing filed on 5/20/19 has been accepted by the office on 5/23/19. 
	Applicant is suggested to amend the specification to include in the Brief Description of the Drawings in figure 30 that 3 nucleic acid sequences present from left to right are SEQ ID NOS 44-46 or equivalents thereof respectively.

Drawings-Objected
8.	As discussed above in section 7, figure 30 of the Drawings comprise 3 nucleic acid sequences, which are not identified by SEQ ID NOS. 
To overcome said objection Applicant is suggested to amend the specification to include in the Brief Description of the Drawings in figure 30 that 3 nucleic acid sequences present from left to right are SEQ ID NOS 44-46 respectively.

Specification- Objected
9.	As discussed above in section 8, figure 30 of the Drawings comprise 3 nucleic acid sequences, which are not identified by SEQ ID NOS. To overcome said objection Applicant is suggested to amend the specification to include in the Brief Description of the Drawings in figure 30 that 3 nucleic acid sequences present from left to right are SEQ ID NOS 44-46 respectively.

Duplicate Claims Warning
10.	When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	As discussed in the previous office action, the subject matter of claims 8 and 9, 10 and 11 and 12 to 15 is similar. The subject matter of claim 9 is duplicate of claim 8, claim 11 is duplicate of claim 10 and claims 13-15 are duplicate of claim 12.

Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 


Claim Rejections - 35 USC § 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.	Claims 8 and 9 are rejected over the recitation of “spatial proximity” in line 14 because the metes and bounds of said recitation is unclear as instant specification does not provide any guidance as to the distance between first and second haplomer ligand complexes as.
Claims 8 and 9 also recite the phrase “substantially complementary to a target nucleic acid molecule” (lines 11 and 12).  The term “substantially” is a relative term. The instant specification though define the phrase "substantially complementary" means 
14.	Claims 10 and 11 are indefinite because as discussed above while rejecting claims 8 and 9, it is unclear as to the metes of bounds of as to how first and second haplomer–ligand complex that are substantially complementary to the target nucleic acid to bring the first and second haplomer complex that can form the stable complex to force the ligand of the first haplomer-ligand complex and the ligand binding domain of the first fusion protein can interact; and the ligand of the second haplomer-ligand complex and the ligand binding domain of the second fusion protein can interact to the folding of or  dimerization of the fragment of the protein of interest of the first fusion protein with the fragment of the protein of interest of the second fusion protein. 
15.	Claims 12-15 are indefinite because it is unclear as to the metes of bounds of as to how first and second haplomer–ligand complex that are substantially complementary 
	
Pertinent arts
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	Gajadhar et al (BioTechniques, 2010, 48, 145-151) disclose a proximity ligation assay (PLA)–based methodology for in situ visualization and quantification of ligand-dependent EGFR receptor dimerization in intact cells. Using the PLA approach combined with a universally applicable epitope tagging strategy, we detected EGFR dimers in cells transiently co-expressing FLAG-tagged and MYC-tagged human EGFRs (Fig. 1 as shown below and Abstract).

    PNG
    media_image1.png
    345
    368
    media_image1.png
    Greyscale

	Inobe et al (Journal of Bioscience and Bioengineering, 2016, 122, 40-46) disclose fusion proteins comprising the induced heterodimer formation proteins FRB and FKBP formed various oligomers upon addition of rapamycin (Abstract, Fig. 1 shown below).
	
    PNG
    media_image2.png
    348
    612
    media_image2.png
    Greyscale



 
    PNG
    media_image3.png
    260
    620
    media_image3.png
    Greyscale


Note to the Applicant
17.	Before replying to this office action, Applicant is suggested to contact the examiner to discuss further amendments to claims 8, 10 and 12 to place them in better condition for the allowance.
 
Conclusion
18.	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634